Citation Nr: 0905353	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches, 
including as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for a respiratory 
disorder, including asbestosis, as a residual of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1967 
to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran also filed a Notice of Disagreement (NOD) in 
response to the RO's denial of his petition to reopen his 
claim for service connection for post-traumatic stress 
disorder (PTSD).  However, after receiving a Statement of the 
Case (SOC) concerning this claim in February 2007, he did not 
file a timely Substantive Appeal (VA Form 9 or equivalent 
statement) to perfect an appeal to the Board regarding this 
additional issue.  See 38 C.F.R. § 20.200 (2008).

It equally deserves mentioning that other claims the veteran 
also had initiated an appeal concerning - for service 
connection for numbness in his arms and legs and for hearing 
loss (and tinnitus), were either wholly or at least partially 
granted by the RO in a July 2007 decision.  And he has not 
appealed either the initial ratings or effective dates 
assigned for those disabilities.  So those claims also are no 
longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).

And as for the claims that remain, for migraine headaches and 
a respiratory disorder, the Board is remanding the claim for 
a respiratory disorder as a residual of asbestos exposure to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  Whereas the 
Board is going ahead and deciding - indeed granting, the 
claim for migraine headaches.




FINDINGS OF FACT

1.  The RO first considered and denied the Veteran's claim 
for service connection for migraine headaches in August 1970.  
The RO denied the claim because he had failed to report for a 
scheduled VA compensation examination.

1.  A more recent March 1997 RO decision denied the Veteran's 
petition to reopen this claim because there still was no then 
current medical evidence showing a diagnosis of migraine 
headaches, much less any medical evidence etiologically 
linking this condition to his military service.  In trying to 
develop this claim, the RO had contacted the VA Medical 
Center (VAMC) in Memphis, Tennessee, to obtain the records of 
any relevant treatment, but officials at that hospital 
responded that they did not have any treatment records 
concerning the veteran dated since August 1992.  So the RO 
determined there was no medical evidence on which to rate the 
claim.

2.  But additional evidence received since that March 1997 
rating decision shows the Veteran's migraine headaches as 
likely as not originated in service.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the Veteran's 
petition to reopen his claim for service connection for 
migraine headaches is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  Additional evidence submitted since that March 1997 
decision, however, is new and material and this claim is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2008).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's migraine headaches were incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for migraine 
headaches.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen this 
claim since an unappealed, and therefore final and binding, 
prior decision denying an earlier petition to reopen this 
claim in March 1997.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

An August 1970 rating decision denied the Veteran's claim for 
service connection for headaches because he had failed to 
report for a scheduled VA compensation medical examination.  
He was appropriately notified of that decision but did not 
seek appellate review within one year of notification, so 
that decision became final and binding on him based on the 
evidence then of record and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen the claim in August 
1996.  In a March 1997 rating decision, the RO denied the 
petition to reopen the claim because he had failed to submit 
any medical evidence of a then current headache disability.  
In trying to develop his claim, the RO had contacted the VAMC 
in Memphis, Tennessee, to obtain the records of any relevant 
treatment, but officials there responded that they did not 
have any treatment records concerning the veteran dated since 
August 1992.  So the RO determined there was no medical 
evidence on which to rate the claim.  The Veteran did not 
appeal that decision, so it, too, became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In April 2005, the Veteran again petitioned to reopen his 
claim for service connection for migraine headaches.  Under 
VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, 
the Secretary shall reopen and review the former disposition 
of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winter v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether the 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



In this case, the evidence that must be considered in 
determining whether there is a basis for reopening the 
Veteran's claim is the evidence that has been added to the 
record since the March 1997 decision.  Since that decision, 
the Veteran has submitted both VA and private medical records 
showing treatment for migraine headaches.  He has also 
submitted statements from his wife and two fellow servicemen 
(Buddy Statements) attesting that he experienced headaches 
during and since service.

These records are "new" in that they did not exist at the 
time of the most recent final March 1997 rating decision and, 
therefore, have not been considered.  But they are also 
"material" as they establish a current headache disability 
- in the way of documented treatment for this condition, and 
provide some indication of a connection between this current 
disability and events in service.  In other words, these 
newly submitted records relate to unestablished facts 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Thus, the records 
submitted since the March 1997 decision are sufficient 
grounds for reopening the claim.  See 38 C.F.R. § 3.156.

The Board will now decide whether service connection is 
warranted for the Veteran's migraine headaches.  Having 
reopened his claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  
In Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the Court 
held that before the Board can address a question that has 
not been decided by the RO, it must determine whether the 
Veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing and, if not, whether he is 
prejudiced thereby.

The Board finds that the Veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the September 2005 rating decision and the SOC 
issued in July 2006 notified him of all applicable laws and 
regulations pertaining to service connection for migraine 
headaches.  He was afforded the opportunity to present 
evidence and argument on the underlying service connection 
issue.  The RO also notified him in a May and June 2005 
letters of the need to submit evidence concerning each of the 
three elements required to prove a claim for service 
connection for migraine headaches.  He submitted VA treatment 
records, private treatment records and lay statements and 
indicated there was no other evidence to be submitted.  Under 
these circumstances, the Board may proceed to adjudicate this 
claim without fear of prejudicing him - especially since the 
Board is granting his claim.  38 C.F.R. § 20.1102.

The Veteran claims that he has continually suffered from 
migraine headaches since service.  He has attributed the 
headaches to exposure to Agent Orange while stationed in the 
Republic of Vietnam, or alternatively to exposure to 
ionizing radiation and as a secondary condition to his 
already service-connected hearing loss and tinnitus.  But as 
the Board finds there are sufficient grounds to grant his 
claim on a direct incurrence basis, the Board need not 
discuss these other potential basis of entitlement.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Here, the Veteran's VA medical records show he is currently 
being treated for migraine headaches.  As he has established 
the required current disability, the determinative issue is 
whether this condition is attributable to his military 
service, and in particular to a disease or injury incurred in 
or aggravated in the line of duty.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran's service treatment records 
(STRs) and Buddy Statements establish a headache condition in 
service.  The STRs show he was seen on numerous occasions for 
headaches.  At his separation examination in May 1970, he 
indicated that he had frequent and severe headaches with 
occasional dizziness and fainting spells.  Thus, his service 
treatment records support his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  Additionally, he submitted two Buddy 
Statements corroborating that he complained of headaches in 
service.

As to continuity of symptoms since service, see 38 C.F.R. 
§ 3.303(b), there are no medical records between separation 
from service in June 1970 and a VA examination in August 
1988.  At the August 1988 VA examination, the Veteran 
indicated occasional headaches.  Therefore, based solely on 
the documents in the record there is an eighteen-year lapse 
between his separation from active duty in 1970 and the first 
documented complaint of headaches in 1988, which is evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  



However, the Veteran also submitted a private treatment 
record from February 1999, which notes headaches since 
Vietnam with a prescription for Fioricet.  Although this note 
appears to be based on the Veteran's personal history, the 
record provides additional evidence that he has consistently 
indicated that his headaches originated in and continued 
since service.

The Veteran also submitted supporting lay statements from him 
and his wife.  He and his wife have been married since 
February 1966, so prior to his military service from 1967-
1970.  He and his wife indicated his headaches originated in 
service and have persisted since.  Since they are competent 
to testify as to the observable aspects of headaches (e.g., 
noticeable head pain), the Board may accept their statements 
in this regard as credible, in the absence of any probative 
evidence to the contrary.  Indeed, in Barr v. Nicholson, 21 
Vet. App. 303, 305 (2007), the Court held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  The Board 
finds the Veteran's and his wife's statements concerning the 
presence and date of onset of his headaches to be credible, 
thereby providing highly probative evidence in support of his 
claim.  

In light of the Veteran's complaints of severe and frequent 
headaches in service, the eighteen-year period after service 
in which there are no documented complaints of headaches, and 
the Veteran's and his wife's statements that he has suffered 
from chronic headaches since service, the issue of whether 
his migraine headaches had their onset in service is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, he is given the 
benefit of the doubt.  38 C.F.R. § 3.102.  Consequently, 
resolving all reasonable doubt in his favor, the Board finds 
that his migraine headaches were incurred in service.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  As such, 
the Board is granting this appeal.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its' duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for service connection for migraine headaches is 
reopened, and the underlying claim for service connection is 
granted on the merits.


REMAND

The Veteran alleges that he was exposed to asbestos while 
repairing power generators in the Army and that, as a 
consequence, he has since developed a chronic respiratory 
condition such as asbestosis.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  



The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the Veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether the Veteran was exposed to 
asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).  



A VA chest X-ray from August 1988 shows mild emphysematous 
changes bilaterally.  A private chest X-ray from January 1995 
shows primary "s" and secondary "t" sized opacities 
involving six lung fields and thickening of the interlobar 
fissure.  R.A.D., M.D., interpreted these X-ray findings as 
consistent with asbestosis.  However, VA chest X-rays from 
December 1989, November 1991 and March 2005 were negative.  
So there is disagreement over whether the veteran has 
asbestosis or other asbestos-exposure-related disease.  And 
so, the Board is remanding this claim for further development 
and consideration.

As mentioned, the Veteran contends he was exposed to asbestos 
during his military service while repairing power generators.  
His service personnel records indicate that his military 
occupational specialty (MOS) was Power Generator Equipment 
Repairman.  

In light of the fact that the Veteran has been diagnosed with 
asbestosis in the past, that he has reported being exposed to 
asbestos while repairing power generators during service 
(consistent with his MOS)), and since there is insufficient 
competent medical evidence on file for the Board to make a 
decision concerning his claim - insofar as whether his 
current respiratory disorder is traceable to his military 
service (and, in particular, to exposure to asbestos), the 
Board finds that he should be provided a VA compensation 
examination for a medical nexus opinion concerning this 
determinative issue.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the Veteran for a VA compensation 
examination to determine the etiology of his 
current respiratory disorder.  Based on a 
comprehensive review of the claims file and 
examination, the examiner must provide an opinion 
indicating whether it is at least as likely as not 
(50 percent or greater probability) the Veteran's 
diagnosed respiratory disorder is attributable to 
his exposure to asbestos during his military 
service repairing generators or, instead, more 
likely the result of pre- or post-service 
occupational asbestosis exposure or as a 
consequence of chronic cigarette smoking.  The term 
"at least as likely as not" does not mean merely 
within the realm of medical possibility, rather 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  
The designated VA physician should discuss the 
medical rationale of the opinion, whether favorable 
or unfavorable, based on the findings and 
information obtained from review of the record.

The claims file, including a complete copy of this 
remand, must be made available to the examiner for 
review of the Veteran's pertinent medical and other 
history.

2.  Then readjudicate the claim for service 
connection for a respiratory disorder - including 
asbestosis, as a residual of asbestos exposure 
in light of the additional evidence obtained.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case (SSOC) and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


